IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-82,903-01


                    EX PARTE ZECHARIAH RAY ARRIOLA, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. F1118554-A IN THE 420TH DISTRICT COURT
                         FROM NACOGDOCHES COUNTY


        Per curiam. Yeary, J., filed a dissenting opinion.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of online solicitation

of a minor. Tex. Penal Code § 33.021(b). He was sentenced to five years’ imprisonment. He did

not appeal his conviction.

        This Court, in Ex parte Lo, held unconstitutional the online solicitation of a minor statute for

which Applicant was convicted. Ex parte Lo, 424 S.W.3d 10 (Tex. Crim. App. 2013). Applicant

filed this habeas application based on the Lo decision and asks that his conviction be set aside. The
                                                                                                    2

State recommends that relief be granted in this cause. We agree.

       Relief is granted. The judgment in Cause No. F1118554 in the 420th District Court of

Nacogdoches County is set aside and Applicant is remanded to the custody of the Sheriff of

Nacogdoches County to answer the charges as set out in the indictment so that the indictment may

be disposed of in accordance with this Court’s opinion in Ex parte Lo. The trial court shall issue any

necessary bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: February 3, 2016
Do not publish